Citation Nr: 1540953	
Decision Date: 09/22/15    Archive Date: 10/02/15

DOCKET NO.  08-36 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for osteoarthritis of the left knee, to include on a secondary basis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel



INTRODUCTION

The Veteran served on active duty from September 1967 to September 1969.  He died in February 2011.  The appellant is his surviving spouse and has been substituted for the purpose of processing the Veteran's claim to completion.  

This case initially came before the Board of Veterans' Appeals (Board) on appeal of a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  The case was remanded for additional development in July 2013.  In January 2015, the Board reopened a claim for entitlement to service connection for diabetes mellitus and denied the reopened claim; the Board also granted a 30 percent rating for gastritis from July 12, 2007 to September 12, 2008, granted an effective date of December 21, 1995 for entitlement to a total disability rating based on individual unemployability, dismissed the claim for a higher combined disability rating for compensation purposes as of January 24, 2008, and remanded the issue currently on appeal to the RO for additional development.  

Pursuant to the January 2015 Board remand, a nexus opinion was obtained, and added to the record, in July 2015.  As a VA opinion has been added to the record in response to the Board remand, there has been substantial compliance with the January 2015 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998) (Holding that a remand by the Court or the Board confers on the Veteran or other claimant, as a matter of law, the right to compliance with the remand orders); see Dyment v. West, 13 Vet. App. 141 (1999) ((Holding that remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where there was substantial compliance with remand directives)). 

The Veteran testified at a personal hearing before a Decision Review Officer (DRO) in June 2009, and a transcript of the hearing is of record.

FINDING OF FACT

The Veteran did not have left knee osteoarthritis that is related to his military service or that is caused or aggravated by a service-connected disability.


CONCLUSION OF LAW

The criteria for service connection for osteoarthritis of the left knee are not met, including on a presumptive or secondary basis.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2014). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Assist and Notify

The Board has considered the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and Supp. 2014).  The regulations implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  After having carefully reviewed the record on appeal, the Board has concluded that the notice requirements of VCAA have been satisfied. 

The notice and assistance provisions of VCAA should be provided to a claimant prior to any adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this case, the RO sent the Veteran a letter in February 2008, prior to adjudication, which informed him of the requirements needed to establish entitlement to service connection.  In compliance with the duty to notify, the Veteran was also informed in the February 2008 letter about disability ratings and effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Although the requirements needed to establish entitlement to service connection on a secondary basis were not provided to the Veteran until the February 2009 Statement of the Case (SOC), VA may proceed with adjudication of a claim if errors in the timing or content of the notice are, as in this case, not prejudicial to the claimant.  Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Mayfield v. Nicholson, 19 Vet. App. 103 (2005); see also Pelegrini, 18 Vet. App. at 121.  The appellant was not prejudiced by such notice defect because the evidence shows that the Veteran had actual knowledge of the requirements needed to warrant service connection on a secondary basis based on the February 2009 SOC and the June 2009 DRO hearing.  Therefore, any notice error is not prejudicial.  See generally Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

In accordance with the requirements of VCAA, the February 2008 letter informed the Veteran what evidence and information he was responsible for and the evidence that was considered VA's responsibility.  No additional private evidence was subsequently added to the claims files after the letter.  

VA has a duty to assist the claimant in obtaining evidence necessary to substantiate a claim.  VCAA also requires VA to provide a medical examination when such an examination is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  A VA evaluation, with nexus opinion, was obtained in May 2015.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA nexus opinion obtained in this case is adequate, as it involves review of the record and an opinion on whether the Veteran has a left knee disability due to service-connected disability.  Accordingly, the Board finds that VA's duty to assist in obtaining a VA examination or opinion with respect to the service connection issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

The Board concludes that all available evidence has been obtained and that there is sufficient medical evidence on file on which to make a decision on the issue decided herein.  The Veteran was given ample opportunity to present evidence and argument in support of his claim, including at his June 2009 DRO hearing.  The Board additionally finds that general due process considerations have been complied with by VA, and the Veteran had a meaningful opportunity to participate in the development of the claim.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 38 C.F.R. § 3.103 (2007).  

The provisions of 38 C.F.R. § 3.103(c)(2) (2014) require that the DRO who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

Here, during the DRO hearing, the Veteran was assisted at the hearing by his accredited representative at the time from California Department of Veterans Affairs.  The representative and the DRO asked questions to ascertain to ascertain the onset of symptoms, duration of symptoms, any nexus between current disability and service or service-connected disability, and the existence of any pertinent outstanding evidence.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or the representative. Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that the DRO complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).


Analysis of the Claim

Prior to his death, the Veteran sought service connection for a left knee disability, to include as secondary to service-connected bilateral foot and ankle disabilities.  He was granted entitlement to service connection for degenerative arthritis, pes planus, hallux valgus, and plantar fasciitis of each foot by rating decision in November 2004 and was granted entitlement to service connection for osteoarthritis of each ankle, as secondary to service-connected foot disability, by rating decision in June 2008.  Entitlement to service connection for osteoarthritis of the right knee was granted by rating decision in October 2009.  

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 303, 305 (1992).  

Moreover, in the case of osteoarthritis, service connection may be granted if the disorder is manifested to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

In order to establish service connection for a disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 (1999). .  

Service connection may also be granted for disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R. 
§ 3.310(a).  Allen v. Brown, 7 Vet. App. 439 (1995).  

In order to prevail on the issue of entitlement to secondary service connection there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:
(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

The Veteran's service treatment records, including his August 1969 separation medical history and medical examination reports, do not contain any complaints or clinical findings indicative of a left knee disorder.

VA treatment records beginning in July 2008 reveal complaints of knee pain, and it was noted that the Veteran had had left knee surgery.  X-rays of the knees in May 2009 reveal lateral subluxation of the left tibia and medial joint space narrowing.  

The Veteran testified at his June 2009 DRO hearing that he had problems with his left knee after service; that he had surgery on the knee in 1974; and that he continues to have pain, swelling, and stiffness of the knees.  

The Veteran underwent a QTC orthopedic evaluation for VA purposes in September 2009.  Physical examination revealed left knee weakness, tenderness, and guarding of movement.  There was no edema, instability, abnormal movement, effusion, weakness, redness, heat, deformity, guarding of movement, malalignment, drainage, or subluxation.  There was locking pain and crepitus but no genu recurvatum or ankylosis.  Motion was from 20 to 110 degrees.  X-rays of the left knee revealed mild to moderate osteoarthritis and marked periarticular osteopenia.

The Veteran underwent a subsequent QTC orthopedic evaluation for VA purposes in December 2010.  Physical examination revealed left knee tenderness without evidence of edema, instability, abnormal movement, effusion, weakness, redness, heat, deformity, guarding of movement, malalignment, drainage, or subluxation.  There was crepitus but no genu recurvatum, locking pain, or ankylosis.  Motion was from 0 to 120 degrees.  X-rays of the left knee revealed mild to moderate osteoarthritis and marked periarticular osteopenia.

In response to a July 2013 Board remand for an opinion on whether the Veteran's left knee condition was caused or aggravated by his service-connected bilateral foot and ankle disabilities, a VA opinion was obtained in August 2013.  According to this opinion, based on a review of the claims files, it was less likely than not that the Veteran's left knee condition was proximately due to his service-connected bilateral foot and ankle disorders because left knee signs and symptoms began after service and the etiology of the condition is multifactorial, including, but not limited to, genetics and increased mechanical loading of joints.

In response to the January 2015 Board remand for an opinion as to whether it is at least as likely as not that the Veteran's left knee disability was worsened beyond its natural progression by his service-connected bilateral foot and ankle conditions, a VA opinion was obtained in May 2015.  Based on a review of the record, a VA physician noted that the Veteran's gait was only modestly abnormal, that there was no leg length discrepancy, and that he was markedly overweight, with a BMI of 30.9, and concluded that the Veteran's left knee osteoarthritis was less likely than not aggravated beyond normal progression by his service-connected bilateral foot and ankle disabilities.

The above evidence does not show any left knee disability until a number of years after service discharge, and the Veteran testified in June 2009 that his left knee problems did not start until after service.  Moreover, the July 2013 and May 2015 opinions on file, which are based on a review of the record and which include a rationale, are against the claim.  There is no nexus opinion in favor of the claim.  Consequently, the evidence does not relate the Veteran's current left knee osteoarthritis to service or to service-connected bilateral foot or ankle disability.  

Although the Veteran is competent to report his subjective symptoms, such as left knee pain, he is not competent to report that he has a left knee disability due to service or to service-connected disability.  The diagnosis of osteoarthritis and the determination of the etiology of the disability are medical questions and require medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Circ. 2007).  

Because the preponderance of the objective and probative medical evidence of record is against the claim for service connection for osteoarthritis of the left knee on a direct or secondary basis, the claim must be denied.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to service connection for osteoarthritis of the left knee is denied.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


